UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A-1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 Commission File Number: 000-51213 ECOLOCAP SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 36-4668489 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1250 S. Grove Ave, Suite 308 Barrington, Illinois 60010 (Address of principal executive offices, including zip code) 866-479-7041 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to Section 12(g) of the Act: None Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES []NO [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES [X]NO [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if a smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES []NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter - June 30, 2013: $1,048,037. As of April 13, 2014, 6,865,010,372 shares of the registrant’s common stock were outstanding. Table of Contents REASON FOR AMENDMENT The purpose of this Amendment to the Registrant’s Annual Report on Form 10-K for the period ended December 31, 2013 is to furnish the Interactive Data File exhibits pursuant to Rule 405 of Regulation S-T and the Audit Report of Paritz & Company. No other changes have been made to this Form 10-K and this Amendment has not been updated to reflect events occurring subsequent to the filing of this Form 10-K. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 6 Item 2. Properties. 6 Item 3. Legal Proceedings. 6 Item 4. Mine Safety Disclosures. 7 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 8. Financial Statements and Supplementary Data. 12 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 27 Item 9A. Controls and Procedures. 27 Item 9B. Other Information. 28 PART III Item 10. Directors, Executive Officers and Corporate Governance. 36 Item 11. Executive Compensation. 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 40 Item 13. Certain Relationships and Related Transactions, and Director Independence. 42 Item 14. Principal Accountant Fees and Services. 42 PART IV Item 15. Exhibits and Financial Statement Schedules. 43 Signatures 45 Exhibit Index 46 -2- Table of Contents PART I. ITEM 1.BUSINESS. EcoloCap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. We plan to develop economically feasible renewable energy. History of the Business We were incorporated in the State of Nevada on March 18, 2004, as Cygni Systems Corporation. We were originally formed with the intent of raising funds and entering into business as a software design company. From the date of our incorporation until June 17, 2005, we were in the development stage of online and network security management software and online and network security consulting services. A change of control occurred on June 17, 2005. On August 19, 2005, we entered into and closed a Share Exchange Agreement (the “XL Share Exchange Agreement”) with XL Generation AG. Pursuant to the terms of the XL Share Exchange Agreement, we acquired all of the issued and outstanding shares of common stock of XL Generation AG. On August 23, 2005, we filed a Certificate of Amendment with the State of Nevada, changing our name to “XL Generation International Inc.” XL Generation was the holding company of a Swiss entity, XL Generation AG, which was the marketer of an artificial sport surface called “XL Turf.” We aspired to become a leading global force in the artificial turf and flooring markets by building both the strength of the XL brand and strategic partnerships with key regional turf and flooring providers. Due to market and other conditions,our board of directors decided that it was in our best interest to initiate a complete and total withdrawal from the artificial flooring sector, artificial turf and all related business. Following our withdrawal from the artificial flooring sector, artificial turf and all related business and after identifying new business opportunities, we changed our name from “XL Generation International Inc.” to “Ecolocap Solutions Inc.” On November 13, 2007, we filed a Certificate of Amendment with the State of Nevada, changing our name to “EcoloCap Solutions Inc.” Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority under the symbol ECOS. On September 10, 2009, the Company completed the acquisition of 55% of Micro Bubble Technologies (MBT), a provider of Nano technology, for a purchase price of $7,172,000 in common shares of the Company. This acquisition was funded from common stock. The final purchase price remains subject to post-closing working capital adjustments. The purchase price allocation is considered preliminary; additional adjustments may be recorded during the allocation period specified by “SFAS 141”, as additional information becomes known or payments are made. Micro Bubble developed and manufactures M-Fuel, an innovative suspension fuel that far exceeds all conventional fuels’ costs and efficiencies and the NPW machine that converts waste organic oils into biodiesel and pure glycerine. It also developed the Carbon Nano Tube Battery (CNT-Battery), and the Nano Li- Battery both fully recyclable, rechargeable batteries that far exceeds the performance capabilities of any existing battery on the market at this time.The acquisition of this business will enable the Company to expand its reference in an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products. On November 4, 2010, the Company transferred all of its shares of Ecolocap Solutions (Canada) Inc. to DT Crystal Holdings Ltd in exchange of the reduction of $100,000 of its debts. -3- Table of Contents Our Business We are a development stage company. Ecolocap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. Our business approach combines science, innovation, and market-ready solutions to achieve environmentally sustainable and economically advantageous, power and energy management practices in the following areas: MBT M-Fuel EcoloCap Solutions Inc., through its subsidiary Micro Bubble Technologies Inc. (MBT), developed and manufactures M-Fuel, an innovative emulsion fuel that far exceeds all conventional fuels’ costs and efficiencies. This environmentally-friendly and economical product is designed to offer fully scalable and customizable fuel solutions that will increase efficiency, lower operating costs, and reduce emissions.M -Fuel is an emulsion of 60% heavy oil, 38%, and a 2% stabilizing additive for external combustion engines and 70% heavy oil, 28% water and 2% stabilizing additive. The production of M-Fuel takes place in our Nano Processing Units (NPU), a self contained device that is sized for output. The NPU’s can be configured to operate in conjunction with an engine or burner to sully M-Fuel on demand, or pre-manufactured for delivery. Independent tests conducted in the US, Korea and Australia demonstrate M-Fuels unique burning process facilitates increased efficiency, resulting in average reduced NOx emissions by 60%, particulate emissions by 98% reduces fuel consumption by 30% to 40%%, and cut costs by up to 20%. The Clean Air Act specifies that any emulsion diesel fuel that has 14% or greater water is eligible for a 19.7% rebate on the fuel tax. The end user of M-Fuel may in some cases, save money on prices for diesel. Nano Li Battery Independent tests have demonstrated that the Nano Li battery utilizing new anode and cathode technologies and only requiring 10% by weight Li is the least expensive and highest Whr/Kg of any comparable type battery at 25% of the cost/KwHr. Independent tests Volumetric energy density Wh/l Mass Kg Mass energy density Wh/Kg Watt power density W/kg Voltage V NPW Machine NPW Series biodiesel processing machines will allow customers to utilize cheaper waste feedstock (high free fatty acid organic oils such as trap grease, beef tallow, chicken fat, algae), reduce production cost /gallon, and produce biodiesel exceeding all ASTM specs. Most equipment providers must first approve feedstock to ensure biodiesel quality. We do not need to approve the biodiesel feedstock and there is no limit on the degree of waste oil that can be processed (up to 99.2% FFA Feedstock). A secondary process is recovers glycerin as a production by product. We also have an additional Glycerin Refining Machine that can make several grades of glycerin to meet applications designated by the customer. Our Current Operations Ecolocap sold its first NPU system in 2010 and is presently undergoing contract negotiations for multiple installations. -4- Table of Contents The Nano Li Battery promise to change the panorama of the energy storage market in the near-term by offering superior performance compared to existing lithium-ion batteries and greatly reduced prices. Several industries, including the telecommunications industry, have been receptive with either substantial orders or serious demonstrations of interest. We have signed MOU’s for production facilities in Vietnam and Holland. MBT has also developed a new process that blends non-miscible liquids (oil and water) on a submicron level in order to create a new non-emulsified fuel product that it calls EM-Fuel. Tests conducted in the City of Brisbane, Australia have verified all claims to emissions and savings. We are in the process of signing a distribution contract for M-Fuel in Australia and New Zealand. Additionally, contracts are under negotiation for a large power plant in Chile and possible implementation of M-Fuel in the Ukraine. Given the turmoil in the Mideast M-Fuel is being evaluated by African and Caribbean nations where the diesel is the main source of power generation as the immediate way to reduce costs, and as an ancillary benefit is the reduction of emission. In December 2010, MBT announced that it has signed an agreement with Triad Constructors, Inc. to utilize Triad for the sales, distribution, installation and commissioning of the new NPW biodiesel processing units sold. In April 2011, MBT announced the execution of a purchase agreement with Empresas Energy Partners Chile Generadora de Energia LTDA (EPC) for the shipment of an NPU-10 series fuel emulsion plant to Degan, Chile to produce M-Fuel for 30-45 days starting the first week of may. Upon successful completion of the testing an additional three NPU-60 fuel emulsion plants will be purchased to provide fuel for the entire 40 megawatt station. EPC estimates their demand for M-Fuel will facilitate the need for a minimum of 36 NPU-60 fuel emulsions. In May 2011, MBT announced that it has signed a distribution agreement with Nano-Tech Industries Pty Ltd, of Acacia Ridge, Australia, to distribute all of its products in Australia, New Zealand and the Pacific Islands. In July 2011, MBT shipped to Empresas Energy Partners Chile Generadora de Energia LTDA (EPC), for testing purpose, an NPU-10 series fuel emulsion plant to Degan, Chile to produce M-Fuel. In 2012, Michael Siegel CEO and Jeung Kwak, Chairman have travelled to Ukraine to meet with the Ministry of Energy and Coal. They have presented the non-emulsified fuel product M-Fuel. In 2012, we have sent samples to Great Britain and Ireland for testing in furnace applications. Our Vision EcoloCap brings together the innovation, engineering, and industry knowledge to create products that have a significant—constructive and quantifiable—impact on the environment, while cost-effectively enhancing intrinsic performance characteristics. With these ground-breaking alternative energy products, EcoloCap is uniquely positioned to unleash the power of nanotechnology and revolutionize the world largest markets. EcoloCap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. Our business approach combines science, innovation, and market-ready solutions to achieve environmentally sustainable and economically advantageous, power and energy management practices in the following areas: · On-Road Transportation: EV/PHEV, trucks, buses, public fleets, mass transit fleets, private fleets · Off-Road Transportation: marine engines, locomotives, construction equipment · Power Generation: cell towers, data centers, apartments complexes, hospitals, universities -5- Table of Contents · Grid Stabilization: utilities, energy services, systems operators, merchant operators, municipalities · Industrial: power plants, manufacturing plants, boilers, furnaces, turbines, driers, kilns · Government: military, defense contractors, systems integrators, aerospace, propulsion systems Regulation The MBT batteries will be undergoing full destructive testing and should be completed by the end of the 3rd quarter. At the present time the only regulations that may affect the MBT Nano Li battery is the transportation by passenger plane. Once destruction testing demonstrates the safety of the batteries they should be allowed to be transported passenger plane. We will be seeking final approval by the EPA for the M-Fuel additive. Competition There are many battery manufactures and types of batteries. The battery market is defined by the mission and cost. To date there is no direct comparison for our batteries and we plan to initially impact the mission sensitive projects. The M-Fuel technology is unique and is superior to any type of emulsion fuel at reduced selling process than the pre-processed fuel. In our process we recover the free SOx and NOx present in fuel before processing. No other emulsion process eliminates heavy metals, S and N from the fuel prior to processing of the fuel. This process will also be marketed as a standalone process for the elimination of Sulphur from fuel oil. The bio-diesel processing system makes diesel biodiesel from wasted fats. The MBT process is superior to competing process and at 25% of the cost. The MBT process is the only process that produces 99% pure glycerine by product. The markets in which we do business are highly competitive. In the market in which we operate, there are many competitors, some of which are significantly larger, have access to much more important resources or capital than us, or have established reputations among potential customers. ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. We do not own any real estate. We do not plan on investing in real estate in the near future. We are currently renting office space in Barrington IL on a month to month basis for $2,001 per month. The Company believes that its current office facilities will not be sufficient for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS. We are not presently a party to any litigation. -6- Table of Contents ITEM 4.MINE SAFETY DISCLOSURES. None. PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) under the symbol “ECOS”. The following table sets forth for the periods indicated the high and low close prices for the Common Shares in U.S. Dollars. These quotations reflect only inter dealer prices, without retail mark up, mark down or commissions and may not represent actual transactions. High Low December 31, 2013 $ $ September 30,2013 $ $ June 30, 2013 $ $ March 31, 2013 $ $ High Low December 31, 2012 $ $ September 30,2012 $ $ June 30, 2012 $ $ March 31, 2012 $ $ Holders As of March 31, 2014, we had sixty-two stockholders of record. Dividends We have never declared or paid cash dividends. There are currently no restrictions which limit our ability to pay dividends in the future. Securities authorized for issuance under equity compensation plans On March 31, 2008, we filed a new Equity Incentive Plan (the “Plan”), effective as of March 31, 2008. On March 30, 2006, we adopted the 2006 Equity Incentive Plan (the “Plan”), effective as of March 24, 2006. Under the Plan, we may issue options, stock appreciation rights, restricted shares, deferred shares or performance shares. The maximum number of such shares of our common stock that may be issued under the Plan is 2,000,000 shares. Our officers, directors, employees and consultants, as well as those of our subsidiaries, may participate in the Plan, as our Compensation Committee may deem to be advisable and in our best interests. No one individual may be awarded options to purchase more than 500,000 shares in any one fiscal year. No one individual may be granted more than 250,000 shares in any one fiscal year. The terms and conditions of each grant shall be as set forth in an award agreement approved by the Compensation Committee. -7- Table of Contents Equity Compensation Plan Information Plan category Number of securities issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders n/a n/a n/a Equity compensation plans not approved by security holders Total Registration Statement On November 17, 2010, a Registration Statement on Form S-8 (the “Registration Statement”) was filed by Ecolocap Solutions, Inc., a Nevada corporation (the “Company” or the “Registrant”), and the Ecolocap Solutions Inc. 2010 Non-Qualified Stock Option Plan (the “Plan”) relating to 10,000,000 shares of its Common Stock, par value $0.001 per share (the “Common Stock”), to be offered and sold to accounts of eligible persons of the Company under the Plan. As of December 31, 2013, 10,000,000 shares of common stock have been issued pursuant to this Offering, in compensation for services. Recent Sales of Unregistered Securities None. Purchases of Equity Securities by the Company and Affiliated Purchasers None. Section 15(g) of the Securities Exchange Act of 1934 Our company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. -8- Table of Contents The application of the penny stock rules may affect your ability to resell your shares. ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Operations The following discussion of the financial condition and results of our operations should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Annual Report on Form 10-K for the year ended December 31, 2013 (this “Report”). This Report contains certain forward-looking statements and our future operating results could differ materially from those discussed herein. Certain statements contained in this Report, including, without limitation, statements containing the words “believes”, “anticipates,” “expects” and the like, constitute “forward-looking statements”. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaims any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. Business Plan Ecolocapis negotiating with a factory in Korea that would enable the Company to build 6 NPU and NPW’s machine per month. Results of Operations For the Year ended December 31, 2013 Overview We incurred net losses of $2,024,207 for the year ended December 31, 2013 as compared to a net loss of $1,543,631for the year ended December 31, 2012. There has been a decrease of $300,000 in research and development expenses, an increase in impairment loss on fixed assets of $302,750 and an increase in interest expenses of $1,671,767 mainly attributable to the interest expense resulting from derivative liabilities. Development Stage Expenditures During the year ended December 31, 2013, we recognized Development Stage Expenditures of $3,560,104, an increase of 46% from the year ended December 31, 2012. There has been a decrease of $300,000 in research and development expenses, an increase in impairment loss on fixed assets of $302,750 and an increase in interest expenses of $1,671,767 mainly attributable to the interest expense resulting from derivative liabilities. -9- Table of Contents Sales For the years ended December 31, 2013 and 2012, we recorded no sales. In 2012, we received other revenue of $200,000 representing fees received according to a Standstill Agreement signed by the Company with Fuel Emulsions International Inc. (FEI. Total Cost and Expenses During the year ended December 31, 2013, we incurred Total Costs and Expenses of $3,560,104, an increase of 46% from the year ended December 31, 2012. There has been a decrease of $300,000 in research and development expenses, an increase in impairment loss on fixed assets of $302,750 and an increase in interest expenses of $1,673,430 mainly attributable to the interest expense resulting from derivative liabilities. Selling, General and Administration During the year ended December 31, 2013, we incurred selling, general and administrative expenses of $689,381, as compared to $1,032,094 for the year ended December 31, 2012 for a decrease of 33%.The decrease resulted from the Board of Directors fees and lower professional fees. Interest We calculate interest in accordance with the respective note payable. For the year ended December 31, 2013, we incurred $2,518,828 as compared to $845,398 for the year ended December 31, 2012.The increase is caused by interest expense on increased borrowings and interest expense recorded upon issuance of convertible debt in which the debt discount related to the conversion feature recorded as a derivative exceed the face value of the note. Liquidity and Capital Resources At December 31, 2013, we had $1,237 in cash, as opposed to $6,902 in cash at December 31, 2012. Total cash used in operations for the year ended December 31, 2013 was $774,481. As a result of its new business plan, management estimates that cash requirements through the end of the fiscal year ended December 31, 2014 will be between $2.0 million to $5.5 million. As of the date of this Report, we do not have available resources sufficient to cover the expected cash requirements through the end of the first quarter of 2014 or the balance of the year. As a result, there is substantial doubt that we can continue as an ongoing business without obtaining additional financing. Management’s plans for maintaining our operations and continued existence include selling additional equity securities and borrowing additional funds to pay operational expenses. There is no assurance we will be able to generate sufficient cash from operations, sell additional shares of Common Stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue our existence. If our losses continue and we are unable to secure additional financing, we may ultimately be required to seek protection from creditors under applicable bankruptcy laws. We had total current assets of $218,218 as of December 31, 2013. This was an increase of $211,308 as compared to current assets of $6,910 as of December 31, 2012. The increase was primarily attributable to an increase in the note receivable. We had total assets of $218,218 as of December 31, 2013. This was a decrease of 162,621, or 43%, as compared to total assets of $380,839 as of December 31, 2012. The decrease was primarily attributable to an impairment loss on fixed assets. We had total current liabilities of $4,336,806 as of December 31, 2013. This was an increase of $1,208,193 or 39%, as compared to current liabilities of $3,128,613 as of December 31, 2012. The net increase was attributable to derivative liabilities and note payables stockholders. -10- Table of Contents We are party to a lease for our Montreal office (the “Montreal Lease”), at a minimum annual rent of approximately $64,000 per year. The Montreal Lease expires in February 15, 2014. The Company has vacated the premises and according to the lease, a six month rent might have to be paid if the landlord commences a lawsuit against the Company. The rent for the six month period amount has been accrued in the accompanying Financial Statements. Our financial condition raises substantial doubt about our ability to continue as a going concern. Management’s plan for our continued existence includes selling additional stock through private placements and borrowing additional funds to pay overhead expenses while maintaining marketing efforts to raise our sales volume. Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue as a going concern. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Memorandum. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We have only had operating losses which raise substantial doubts about our viability to continue our business and our auditors have issued an opinion expressing the uncertainty of our company to continue as a going concern. If we are not able to continue operations, investors could lose their entire investment in our company. Limited Operating History We have a history of operating losses, and may continue to incur operating losses. We incurred losses since inception. We had negative working capital as of December 31, 2013 of $4,118,588 (compared with $3,121,703 for the same period last year), and a stockholders’ deficiency of $7,853,391 as of December 31, 2013 (compared with a stockholders’ deficiency of $6,981,489 as of December 31, 2012). These factors, among others raise substantial doubt about our ability to continue as a going concern. As a result of these factors, our auditors have issued an opinion in their audit report for the year ended December 31, 2013 expressing uncertainty about the ability of our Company to continue as a going concern. This means that there is substantial doubt whether we can continue as an ongoing business without additional financing and/or generating profits from our operations. Contractual Obligations We were the party to a lease for its Barrington office, at a minimum annual rent of approximately $24,000 per year. The Barrington lease expired in May 2013. Off Balance Sheet Arrangements We have no off balance sheet arrangements other than as described above. We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as shareholder’s equity or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing, hedging or research and development services with us. -11- Table of Contents ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Stockholders’ Equity (Deficiency) F-3 Consolidated Statements of Operations F-5 Consolidated Statement of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 -12- Index to Financials REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM Board of Directors Ecolocap Solutions, Inc. Barrington, Illinois We have audited the accompanying consolidated balance sheets of Ecolocap Solutions Inc. and Subsidiary (a development stage company) as of December 31, 2013 and 2012 and the related consolidated statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended and for the period from inception (January 1, 2007) to December 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position Ecolocap Solutions Inc. and Subsidiary (a development stage company) as of December 31, 2013 and 2012 and the related consolidated statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended and for the period from inception (January 1, 2007) to December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has incurred a loss since inception, has a net accumulated deficit and may be unable to raise further equity. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Paritz & Company, P.A Hackensack, New Jersey April 14, 2014 F-1 -13- Index to Financials ECOLOCAP SOLUTIONS INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, 2013 ASSETS CURRENT ASSETS Cash $ $ Note Receivable - Prepaid expenses and sundry current assets - TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, AT COST, LESS ACCUMULATED DEPRECIATION - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES: Customer deposits Notes payable Notes payable-stockholders Derivative liabilities Accrued expenses and sundry current liabilities related party Accrued expenses and sundry current liabilities TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS’ DEFICIENCY Common stock $ 10,000,000,000 shares authorized, par value $0.00001, 2,874,786,512 and 372,410,782 shares, respectively issued and outstanding Additional paid in capital Accumulated Deficit ) ) Deficit accumulated during development stage ) ) TOTAL STOCKHOLDERS’ DEFICIENCY- Ecolocap Solutions, Inc. $ ) $ ) Less Non-controlling interest TOTAL STOCKHOLDERS’ DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ F-2 -14- Index to Financials ECOLOCAP SOLUTIONS INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS (DEFICIENCY) Stockholders’ Equity Common stock Deficit Authorized accumulated Other Additional during Comprehensive Stockholders Shares, Par value paid in Accumulated Development Income Non-controlling Deficiency Shares Capital Deficit Stage (Loss) Subtotal interest Total January 1, 2007 $ $ $ ) - $ ) $ ) Proceeds from the issuance of Common stock 10 - - Stock options Net Income - - Other comprehensive Income ) ) ) December 31, 2007 $ $ $ ) $
